        Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

PHILLIP WAYNE KOGER,                        )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )
                                            )
GREGGORY CARSON, individually;              )     CASE NO. 4:18-cv-53
STEPHEN BAGLEY, individually;               )
TODD COOK, individually; JAMES              )
DAVIS, individually; DYLON FLOYD,           )
individually; and ANTHONY                   )
LAWSON, individually;                       )
                                            )
             Defendants.                    )


     RESPONSE TO DEFENDANT TODD COOK’S MOTION TO DISMISS
            PLAINTIFF’S SECOND AMENDED COMPLAINT


       Comes now, Plaintiff, Phillip Wayne Koger, by and through undersigned

counsel, and would provide the following Brief in Support of his Response in

Opposition to Defendant’s Motion to Dismiss Plaintiff’s Second Amended

Complaint:

                                        FACTS


This case stems from a traffic stop, subsequent traffic accident, and Mr. Koger’s

resulting removal from the vehicle and arrest. (Second Amended Complaint Doc.

97, ¶4.1-4.93). Defendant made the scene and was present for all events described
          Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 2 of 11




in the Complaint. (Id. ¶4.4). Mr. Koger was placed in handcuffs and taken to the

rear of a patrol car. (Id. ¶ 4.8-4.9). While at the rear of the car in handcuffs, Mr.

Koger was bent over the trunk of the patrol car, punched multiple times in the back,

neck, and head, was punched so forcefully in his groin area that he was lifted off of

the ground. (Id. ¶4.10-4.13).


      The assault on Mr. Koger at the back of the patrol car last 55 seconds. (Id.

¶4.14).


      Defendant Bagley saw Mr. Koger being taken to the back of the patrol car,

was close enough to hear conversation between Defendants Carson and Bennet and

Mr. Koger, and was close enough to intervene, but failed to do so. (Id. ¶4.20-4.25).


      Defendant Davis saw Hamilton County officers at the rear of the patrol car

where Mr. Koger was located, heard a commotion at the back of the patrol car, and

witnessed the entire assault against Mr. Koger. (Id. ¶ 4.28-4.32). Defendant Davis

was close enough to Mr. Koger to intervene but failed to do so. (Id. ¶ 4.33).


     Defendant Floyd knew that Mr. Koger was handcuffed, saw officers take Mr.

Koger to the rear of the patrol car, and witnessed the assault from ten feet away. (Id.

¶ 4.36-4.39). Defendant Floyd was close enough to see the assault and to verbally or

physically intervene but failed to do so. (Id. ¶ 4.40-4.41)



                                           2
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 3 of 11




      Defendant Cook saw Mr. Koger being taken to the back of the patrol car, was

close enough to hear conversation between Defendants Carson and Bennet and Mr.

Koger, and was close enough to intervene, but failed to do so. (Id. ¶4.53-4.58).


                                STANDARD OF REVIEW

      A Motion under Rule 12(b)(6) of the Federal Rules of Civil Procedure is

only appropriate where Plaintiff has failed to “’allege facts’ that, taken as true, are

‘suggestive of illegal conduct.’” Ashcroft v. Iqbal, 556 U.S. 662, 696 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007)). Furthermore, the

Court must “accept the facts in the complaint as true and [must] view them in the

light most favorable to the nonmoving party.” Cinotto v. Delta Air Lines, Inc., 674

F.3d 1285, 1291 (11th Cir. 2012). When the Complaint contains factual allegations

such that the court may draw a “reasonable inference that the defendant is liable

for the misconduct alleged,” a claim has facial plausibility and should not be

dismissed. Ashcroft, at 678.

                                       ARGUMENT

      Defendant Cook’s assessment of Plaintiff’s claims is correct in that

Plaintiff’s claims against Defendant Cook are for failing to intervene in the assault

perpetrated against him by other officers at the scene. Defendant Cook’s failure to




                                           3
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 4 of 11




intervene is, in and of itself, a violation of Mr. Koger’s constitutional rights under

the Fourth Amendment.

      As discussed above, Defendant Cook was present for the assault against Mr.

Koger; he knew Mr. Koger was handcuffed and at the back of the patrol car; he

was close enough to hear the conversations occurring between Mr. Koger and the

officers assaulting him; and the assault lasted approximately 55 seconds. (Second

Amended Complaint, Doc. 97, ¶ 4.4, 4.8-4.9, 4.10-4.13, 4.14, 4.53-4.58). Yet,

Defendant Cook did nothing to intervene.

      I.     DEFENDANT’S MOTION TO DISMISS

      A.     Defendant’s Prong One

      The initial thrust of Defendant Cook’s argument is that Plaintiff has failed to

allege facts such that the Court would be unable to reasonably infer the defendant

is liable for the alleged misconduct. Specifically, Defendant Cook argues that ¶

4.53-4.62 and ¶ 4.78-4.84 of the Second Amended Complaint are not “well-

pleaded” factual allegations.

      In Twombly, the Court discusses that “well-pleaded” means that Plaintiff has

alleged “grounds for his entitle[ment] to relief” (internal citations omitted), that are

more than speculative. Twombly, at 555. Plaintiff’s allegations in the Second

Amended Complaint, as cited above are statements of fact as to where Defendant

Cook was, what was occurring around Defendant Cook, and what actions



                                           4
          Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 5 of 11




Defendant Cook took upon observing the alleged events. Here, Plaintiff not only

alleges the specific manner in which Defendant Cook acted or failed to act, As this

Court has previously noted in its Order denying the Second Motion for Judgment

on the Pleadings of Defendants Bagley, Davis, and Floyd, judicial notice of the

video has been taken as the video is a public record. (Doc. 112 p. 24). In said

Order, this Court has already determined that these same allegations which were

also made against Defendants Bagley, Davis, and Floyd were sufficient pleaded

such that Defendants’ Second Motion for Judgment on the Pleadings was denied.

Specifically, this Court stated, “ …Plaintiff has pleaded sufficient facts to state

viable failure to intervene claims” against Defendant Cook’s codefendants. (Id. at

p. 25).

      Therefore, due to the similar situations of Defendant Cook and Defendants

Bagley, Davis, and Floyd, this Court should find that regardless of whether the

Second Amended Complaint contains legal conclusions, the Second Amended

Complaint does contain well-pleaded factual allegations sufficient to survive a

Rule 12(b)(6) motion.

      B.       Defendant’s Second Prong

      The Defendant next argues that having removed the legal conclusions, that

Plaintiff’s Second Amended Complaint fails to contain sufficient facts to support a

plausible claim for relief.



                                           5
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 6 of 11




      The issue of plausibility is addressed in Iqbal, in which the Court stated,

Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a “short and plain

statement… that pleader is entitled to relief,” but it does not require “detailed

factual allegations.” Iqbal at 663. Further, facial plausibility exists when the

“pleaded factual content allows the court to draw the reasonable inference that

defendant is liable for the misconduct alleged.” Id. Where the Plaintiff has alleged

more than threadbare recitals of elements and mere conclusory statements, the

Court will draw on its experience and common sense. Id. at 663-64. In the present

case, Plaintiff’s statements of fact, as identified above, alleged that this particular

Defendant was present at the scene, observed the conduct of the law enforcement

officers, had the opportunity to intervene, and failed to intervene to prevent the

alleged unlawful conduct. These allegations, as well as the judicially noticed video,

create a sufficient factual basis for this Court to make a reasonable inference as

whether the Defendant is liable for the misconduct alleged. In support of his

argument that the Plaintiff’s allegations are not plausible, Defendant relies on

Espinoza v. Harrelson, Case No. 6:15-cv-1923-Orl-37GJK, 2016 WL 3926497

(S.D. Fla. July 21, 2017). However, this Court has already distinguished the

present case from Espinoza in the Court’s Order on Defendants’ Second Motion

for Judgment on the Pleadings. (Doc. 112 at p. 25). Following this Court’s Order,

Defendant’s argument in so far as it relies upon Espinoza is moot.



                                            6
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 7 of 11




      Furthermore, a similar issue was before this Court in this case on the Second

Motion for Judgment on the Pleadings brought by Defendants Bagley, Davis, and

Floyd. This Court noted “Plaintiff has alleged sufficient plausible facts to show

that Defendants Bagley, Davis, and Floyd had the opportunity to observe and

intervene in the use of force.” Doc. 112 at p. 25-6. Defendant Cook has presented

no argument as to why this Court’s conclusions in the above-referenced Order are

not equally applicable to him.

      Additionally, this Court has already found that “an officer can be liable for

failing to intervene when another officer uses force,” if the “officer is in a position

to intervene and fails to do so.” Id. at p. 24 (citing Priester v. City of Riviera Bch.,

Fla., 208 F. 3d 919, 924 (11th Cir. 2000)). Based on the case law cited by this

Court and this Court’s Order denying Defendants’ Second Motion for Judgment on

the Pleadings, Plaintiff asserts that he has alleged facially plausible factual

allegations sufficient to establish a claim against Defendant Cook.

      Therefore, Defendant’s Rule 12(b)(6) Motion should be denied, because this

Court has already concluded in the above-referenced Order that the Second

Amended Complaint alleges sufficiently plausible facts to survive a Motion for

Judgment on the Pleadings by similarly situated defendants. Defendant Cook has

not presented any argument as to why this Motion should be resolved in a manner

different to Defendants’ Second Motion for Judgment on the Pleadings.



                                           7
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 8 of 11




      II.    QUALIFIED IMMUNITY

      Defendant Cook next asserts that he is entitled to immunity, because there

was no clearly established law preventing the conduct of which Defendant Cook is

guilty. (Memorandum of Law in Support of Todd Cook’s Motion to Dismiss

Plaintiff’s Second Amended Complaint, Doc. 128-1, p. 16). The number of cases

finding it unconstitutional to apply force to a person who is not resisting arrest

abound. See Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008); Lee v.

Ferraro, 284 F.3d 1188, 1194, 1198 (11th Cir. 2002). Therefore, that right was

clearly established by 2017, and goes back nearly twenty years. See Ensley v.

Snoper, 142 F.3d 1402 (11th Cir. 1998).

      Defendant claims that Plaintiff’s reliance on an alleged failure to intervene

by Defendant Cook, while Defendant Cook was acting as a law enforcement

officer at the scene of an arrest is insufficient to defeat a claim of qualified

immunity. However, the cases cited herein show that “It is clearly established in

this Circuit’ that an officer who is present at the scene and who fails to take

reasonable steps to protect the victim of another officer’s use of excessive force,

can be held liable for his nonfeasance…” when that officer “was in a position to

intervene yet failed to do so.” Bailey, 476 App’x., at 196 (quoting Velazquez, 484

F.3d at 1341-42; Hadley v. Gutierrez, 536 F.3d at 1331).




                                            8
       Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 9 of 11




      Having established that failure to intervene when an officer has an

opportunity to do so is a clearly established right, Defendant’s claim of immunity

must be denied.

      III.   HAMILTON COUNTY

      In response to Defendant’s subsection “a,” Plaintiff’s position is that while

the caption of the Second Amended Complaint inadvertently identifies Defendant

Cook in his official capacity, Plaintiff made no official capacity claims against

Defendant in the Second Amended Complaint.

                                  CONCLUSION

      For the reasons stated herein, Defendant is not entitled to dismissal and his

Motion must be DENIED.

      Respectfully submitted this the 7th day of March, 2019.



                          /s/ Heather G. Parker
                          LUKE A. EVANS, TN BPR #23620
                          HEATHER G. PARKER, TN BPR #30293
                          lukeevans@bfhelaw.com
                          heatherparker@bfhelaw.com

BULLOCH, FLY, HORNSBY & EVANS
302 North Spring Street
P.O. Box 398
Murfreesboro, TN 37133
615-896-4154
615-896-4152 (Fax)




                                          9
      Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 10 of 11




                          CERTIFICATE OF SERVICE

       I hereby certify that I have this the 7th day of March, 2019, electronically
submitted the foregoing Certificate of Interested Persons to the Clerk of Court
using the CM/ECF system which will automatically send electronic mail
notification of such filing to counsel of record who are CM/EFC system
participants and mailed a copy to parties and counsel of record who are non-
CM/ECF participants, as follows:

Robert M. Brinson
J. Anderson Davis
Brinson, Askew, Berry Siegler, Richardson & Davis
P.O. Box 5007
Rome, GA 30162-5007

Bryan Hoss
850 Fortwood St.
Chattanooga, TN 37403

Gwendolyn Havlik
Stevan A. Miller
Drew, Eckl & Farnham
303 Peachtree Street NE, Suite 3500
Atlanta, GA 30308

Dana K. Maine
Kevin Stone
Freeman Mathis & Gary, LLP
10 Galleria Parkway, Suite 1600
Atlanta, GA 30339-5948

Erin S. Corbett
Bullard & Wangerin, LLP
2960 Riverside Drive, Suite 280
P.O. Box 18107
Macon, GA 31209

James Frederick Exum, III
Leitner Williams Dooley & Napolitan-TN

                                          10
      Case 4:18-cv-00053-HLM Document 132 Filed 03/07/19 Page 11 of 11




Tallon Building
200 W. Martin Luther King Blvd., Suite 500
Chattanooga, TN 37402




                        /s/ Heather G. Parker
                        LUKE A. EVANS, TN BPR #23620
                        HEATHER G. PARKER, TN BPR #30293
                        lukeevans@bfhelaw.com
                        heatherparker@bfhelaw.com

BULLOCH, FLY, HORNSBY & EVANS
302 North Spring Street
P.O. Box 398
Murfreesboro, TN 37133
615-896-4154
615-896-4152 (Fax)




                                      11
